DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-10, 13-16, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (Pub # US 2013/0325244 A1).
Consider claim 1, Wang et al. clearly show and disclose a communication module, comprising: a housing (400, Fig. Fig, 3B); a proximity sensor (410j, Fig. 4C) coupled to the housing and configured to sense a presence of a local operator of an automated processing equipment located within a safety zone of the automated processing equipment, the automated processing equipment configured to be controllable by a remote operator and the local operator (not limit to human operator) [0180-0181]; one or more warning devices coupled to the housing and configured to display or sound a warning to the local operator in response to the local 
Consider claim 2, Wang et al. clearly show and disclose the communication module, wherein the proximity sensor comprises an infrared detector [0177-0178].
Consider claim 4, Wang et al. clearly show and disclose the communication module, wherein the one or more warning devices comprises a speaker adapted to emit audible sound radiation (alarm) [0226].
Consider claim 6, Wang et al. clearly show and disclose the communication module, wherein the one or more warning devices comprises a distinctive warning pattern [0303].
Consider claim 7, Wang et al. clearly show and disclose the communication module, wherein the one or more warning devices are rotatable in orientation relative to the housing [0095 and 0340].
Consider claim 8, Wang et al. clearly show and disclose the communication module, comprising one or more auxiliary sensors coupled to an input/output port of the communication module [0051].
Consider claim 9, Wang et al. clearly show and disclose the communication module, wherein one of the one or more auxiliary sensors is coupled to a protective cover or a door of a piece of the automated processing equipment and is configured to provide a signal to the communication module and provide a warning to the remote operator that the protective cover or door is open [0261].
Consider claim 10, Wang et al. clearly show and disclose the communication module, comprising a touch panel display screen [0172].

Consider claim 14, Wang et al. clearly show and disclose the communication module, wherein the communication interface is configured to communicate messages between the local operator and the remote operator [0220].
Consider claim 15, Wang et al. clearly show and disclose the communication module, wherein the communication interface is a wireless interface operable in accordance with a communication protocol [0046].
Consider claim 16, Wang et al. clearly show and disclose the communication module of claim 1, wherein the communication interface is a wired interface adapted to couple to a local area network [0266].
Consider claim  21, Wang et al. clearly show and disclose the communication module, wherein the one or more warning devices are configured to display or sound a warning in response to the local operator being proximate the proximity sensor [0183].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub # US 2013/0325244 A1) as applied to claim 1 above, and further in view of Landau et al. (Pub # US 2010/0295665 A1).
Consider claim 3, Wang et al. teaches the communication module includes warning device.
Wang et al. does not teach wherein the one or more warning devices comprises a light adapted to emit light radiation.
In the same field of endeavor, Landau et al. teaches wherein the one or more warning devices comprises a light adapted to emit light radiation [0054] for the benefit of providing visual waring to the operator.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the one or more warning devices comprises a light adapted to emit light radiation as shown in Landau et al., in Wang et al. device for the benefit of providing visual waring to the operator.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub # US 2013/0325244 A1) as applied to claim 4 above, and further in view of Lenhardt (Pub # US 2010/0045476 A1).
Consider claim 5, Wang et al. teaches the communication module includes audio sound.
Wang et al. does not teach wherein the audible sound radiation is modulatable.
In the same field of endeavor, Lenhardt teaches wherein the audible sound radiation is modulatable [0016] for the benefit of amplifying the signal.
.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub # US 2013/0325244 Al) as applied to claim 1 above, and further in view of Davis et al. (Pub # US 2017/0301213 Al).
Consider claim 11, Wang et al. teaches the communication module includes the user interface.
Wang et al. does not teach wherein the user interface is configured to allow the local operator to reject an incoming remote control session or suspend an already active remote control session.
In the same field of endeavor, Davis et al. teaches wherein the user interface is configured to allow the local operator to reject an incoming remote control session or suspend an already active remote control session [0033] for the benefit of limiting the access from remote location.
Therefore, it would have been obvious to a person of an ordinary skill in the art before the effective filing date of the claimed invention to include wherein the user interface is configured to allow a local operator to reject an incoming remote control session or suspend an already active remote control session as shown in Davis et al., in Wang et al. device for the benefit of limiting the access from remote location.
Consider claim 12, Wang et al. teaches the communication module includes the communication interface.

In the same field of endeavor, Davis et al. teaches wherein the communication interface is configured to display an identity of a remote operator who is starting an incoming remote control session or is already engaged in an active remote control session [0058] for the benefit of granting the authority to each identified personnel.
Therefore, it would have been obvious to a person of an ordinary skill in the art before the effective filing date of the claimed invention to include wherein the communication interface is configured to display an identity of a remote operator who is starting an incoming remote control session or is already engaged in an active remote control session as shown in Davis et al., in Wang et al. device for the benefit of granting the authority to each identified personnel.
Claims 17 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub # US 2013/0325244 A1) as applied to claim 4 above, and further in view of Hyde et al. (Pub # US 2017/0061772 A1).
Consider claim 17, Wang et al. teaches similar invention.
Wang et al. does not teach the communication module, comprising an input port configured to receive external input from one or more auxiliary sensors.
In the same field of endeavor, Hyde et al. teaches the communication module, comprising an input port configured to receive external input from one or more auxiliary (pressure) sensors [0037] for the benefit of accepting external sensed condition.
Therefore, it would have been obvious to a person of an ordinary skill in the art before the effective filing date of the claimed invention to include the communication module, 
Consider claim 18, Wang et al. teaches similar invention.
Wang et al. does not teach the communication module, wherein the one or more auxiliary sensors comprises one or more cover sensors configured to provide a signal when a protective cover is open.
In the same field of endeavor, Hyde et al. teaches the communication module, wherein the one or more auxiliary sensors comprises one or more cover sensors configured to provide a signal when a protective cover is open [0041] for the benefit of monitoring the intrusion.
Therefore, it would have been obvious to a person of an ordinary skill in the art before the effective filing date of the claimed invention to include the communication module, wherein the one or more auxiliary sensors comprises one or more cover sensors configured to provide a signal when a protective cover is open as shown in Hyde et al., in Wang et al. device for the benefit of monitoring the intrusion.
Allowable Subject Matter
Claims 19 and 20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/            Primary Examiner, Art Unit 2687